     Case 3:96-cv-04179-VC Document 2590 Filed 06/26/20 Page 1 of 16



 1   XAVIER BECERRA
     Attorney General of California
 2   DARRELL W. SPENCE, State Bar No. 248011
     Supervising Deputy Attorney General
 3   KIRIN K. GILL, State Bar No. 259968
     CHRISTINE M. MURPHY, State Bar No. 183 83 5
 4   Deputy Attorneys General
     State Bar No. 259968
 5     1300 I Street, Suite 125
       P.O. Box 944255
 6     Sacramento, CA 94244-2550
       Telephone: (916) 210-6172
 7     Fax: (916) 324-5567
       E-mail: Kirin.Gill@doj.ca.gov
 8     E-mail: Christine.Murphy@doj.ca.gov
     Attorneys.for Defendants
 9   Cal!fornia Department of Education, Tony
     Thurmond in his official capacity as the State
10   Superintendent ofPublic Instruction, and
     State Board of Education
11

12                           IN THE UNITED STATES DISTRICT COURT

13                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

14
     EMMA C., et al.,                                 3:96-cv-04179-VC
15
                                          Plaintiffs, STATE DEFENDANTS' RESPONSE TO
16                                                    ORDER RE FURTHER FILINGS ON
                   v.                                 SELECTION OF SMALL DISTRICTS FOR
17                                                    MONITORING (DKT. 2584)

18   THURMOND, et al.,                                Judge: The Honorable Vince Chhabria
19                                      Defendants.

20
21

22

23

24
25
26
27
28

           STATE DEFENDANTS' RESPONSE TO ORDER RE FURTHER FILINGS ON SELECTION OF SMALL
                                               DISTRICTS FOR MONITORING (3 :96-cv-04179-VC)
     Case 3:96-cv-04179-VC Document 2590 Filed 06/26/20 Page 2 of 16



 1           Pursuant to the Court's June 18. 2020 Order re Further Filings on Selection of Small

 2   Districts for Monitoring (Dkt. 2584) (the '·6/1 8/20 Order"), Defendants California Department of

 3   Education ("CDE"), Tony Thurmond, in his official capacity as the State Superintendent of

 4   Public Instruction, and State Board of Education ("SBE") (collectively, ''State Defendants'' or the

 5   " State") hereby submit their Response, attached hereto as Exhibit 1. The State submits this

 6   Response to further show that the State's data analysis activities and proposed data analysis

 7   activities with respect to small districts are sufficient to allow the State to effectively fulfill its

 8   monitoring and enforcement duties under the Individuals with Disabilities Act (the "IDEA" ); to

 9   address the Court's concerns as set forth in the Court's July 5, 2019 Order re State's Compliance

10   at Phase 2 (Dkt. 2520), the 6/1 8120 Order, and during the hearings on June 8 and June I 0, 2020;

11   as well as to address and respond to the points raised by the Monitor and the parties in connection

12   with the Further Phase 2 Proceedings. 1

13           As stated at the June 10. 2020 hearing, the State confirms that CD E ' s policymakers are

14   available to discuss the info1mation presented in the attached Response on Wednesday, July 1,

15   2020 and Wednesday, July 8, 2020.

16   II
17   II

18   II

19   II

20   II

21   II

22   II
23   II

24   II
25
     1
       The State hereby incorporates by reference its Further Phase 2 Submission (Dkt. 2545), CDE's
26   Request to Reschedule the April 22, 2020 Telephonic Case Management Conference (Dkt. 2546),
     the State's Response to the Monitor's February 10. 2020 Information Request (Dkt. 2553). the
27   State's Response to the Monitor's Review of Further Phase 2 Submission (Dkt. 2563), as well as
     any and all testimonial evidence provided on the State's behalf on September 3, 2019, February
28   19, 2020, June 8, 2020, and June 10, 2020.
                                                         2
            STATE DEFENDANTS' RESPONSE TO ORDER RE FURTHER FILINGS ON SELECTION OF SMALL
                                                DISTRICTS FOR MONITORING (3:96-cv-04179-VC)
     Case 3:96-cv-04179-VC Document 2590 Filed 06/26/20 Page 3 of 16



 1   Dated: June 26, 2020                         Respectfully submitted,

 2                                                XAVIER BECERRA
                                                  Attorney General of California
 3                                                DARRELL W. SPENCE
                                                  Supervising Deputy Attorney General
 4
                                                  Isl Kirin K. Gill
 5                                                Isl Christine M Murphy
                                                  KIRIN K. GILL
 6                                                CHRISTINE M. MCRPHY
                                                  Deputy Attorneys General
 7                                                Attorneys for Defendants
                                                  California Department ofEducation. Tony
 8                                                Thurmond, in his official capacity as the
                                                  State Superintendent ofPublic Instruction,
 9                                                and State Board of Education
10

11   SA2005104070
     34181011.docx
12

13

14

15

16

17

18

19

20
21

22
23

24

25

26
27
28
                                              3
           STATE DEFENDANTS' RESPONSE TO ORDER RE FURTHER FILINGS ON SELECTION OF SMALL
                                               DISTRICTS FOR MONITORING (3:96-cv-04179-VC)
Case 3:96-cv-04179-VC Document 2590 Filed 06/26/20 Page 4 of 16




                            EXHIBIT 1
        Case 3:96-cv-04179-VC Document 2590 Filed 06/26/20 Page 5 of 16
             Emma C. v. Thurmond et al.; Case No. 96-cv-04179-VC
EXHIBIT 1 -STATE DEFENDANTS' RESPONSE TO ORDER RE FURTHER FILINGS
    ON SELECTION OF SMALL DISTRICTS FOR MONITORING (DKT. 2584)


                                               TABLE OF CONTENTS
Introduction ........................ .... .... ......................................................................................2
Revised Proposed Model .................................................................................................4
  Grouping ............................................................................................... ........................ 5
  Secondary Analysis ................................................................ .. .................................... 6
Alternative Option - Cyclical Monitoring of Small LEAs ........................ ........................... 8
Summary ... ....................................................................................................................10




                                                                                                                   Page 1 of 11
        Case 3:96-cv-04179-VC Document 2590 Filed 06/26/20 Page 6 of 16
              Emma C. v. Thurmond et al.; Case No. 96-cv-04179-VC
EXHIBIT 1 - STATE DEFENDANTS' RESPONSE TO ORDER RE FURTHER FILINGS
    ON SELECTION OF SMALL DISTRICTS FOR MONITORING (DKT. 2584)

Introduction

Over the last year, California Department of Education's (CDE's) policymakers have
actively attempted to address the concerns raised in the July 5, 2019 Order (7/5/19
Order, 0kt. 2520). COE generated several data models and methods of analysis to
ensure that students with disabilities (SWD) served by small local educational agencies
(LEAs) are included in the data analyses used to select LEAs for targeted and intensive
monitoring, while simultaneously ensuring equity and fairness in the selection of LEAs
of all sizes.

A major concern - and one that was discussed at length during the June 8 and 10, 2020
evidentiary hearings - is the methodology COE uses to group and disaggregate
individual small LEAs to identify for targeted and intensive monitoring in performance
indicators. The Court shared its concerns that CDE's current grouping methodology
would prevent the State from identifying smaller LEAs for Intensive Monitoring, as well
as the reasonableness of the secondary criteria applied to individual LEAs included in a
group. 1 The Court shared an additional concern that the grouping methodology currently
selected by COE results in a wide range of small LEA group sizes, both in the number
of SWD and small LEAs contained therein.

Since the June 10, 2020 evidentiary hearing, and in an effort to respond to the Court's
continued concerns, COE has created and considered multiple additional models for
selecting small LEAs for further monitoring activities. Each model presented benefits
and drawbacks. COE provides the findings below:

    •   COE considered alternative grouping structures. CDE's policymakers considered
        grouping by congressional district boundaries 2 and aggregating multiple years of
        data, but these options would not be feasible for the State. Grouping small LEAs
        by congressional districts does not work because a single LEA can span across
        multiple congressional district boundaries. The Plaintiffs' suggestion of
        aggregating multiple years' data 3 is also not feasible. Data for small LEAs that
        are charter schools may not be available for each year, and because these LEAs
        may be so small that, even aggregating three years of available data still would
        not yield an adequate SWD count to apply a data calculation and obtain an
        adequate result.

    •   A few other grouping options were suggested and modeled , but are not feasible
        for the State to perform. Two options COE considered involved (1) grouping
        small LEAs by California County Superintendents Educational Services

1
  COE maintains that its previously proposed grouping methodology with respect to
small LEAs is rational and therefore compliant with federal law.
2
  See 6/10/20 Hr. Tr. at 53:22-24, 55:25 and 90:3.
3 See Dkt. 2568 at p. 10.




                                                                            Page 2 of 11
        Case 3:96-cv-04179-VC Document 2590 Filed 06/26/20 Page 7 of 16
             Emma C. v. Thurmond et al.; Case No. 96-cv-04179-VC
EXHIBIT 1 -STATE DEFENDANTS' RESPONSE TO ORDER RE FURTHER FILINGS
    ON SELECTION OF SMALL DISTRICTS FOR MONITORING (OKT. 2584)

        Association (CCSESA) regions, 4 and, (2) grouping small LEAs by their county. 5
        (6/10/20 Hr. Tr. at 54: 13-21 ). But neither of these options necessarily addressed
        all of the concerns articulated around grouping small LEAs, as grouping by
        CCSESA Regions would result in very differently sized groups, and grouping by
        the county would generate small LEA groups of fewer than 100 SWO.

    •    COE ran models suggested by the Plaintiffs6 that would omit grouping and
         secondary analysis of small LEAs altogether, and separate out LEAs into three
         tiers. This model simplifies the process, but also allows for each student to count
         for more than one percent of the calculation, potentially identifying very small
         LEAs (1-10) for intensive monitoring unnecessarily. This option would not be
         feasible for the State.

    •   Finally, COE developed models to adjust the grouping using a random
        methodology and made adjustments to the secondary analysis. This model,
        described below as COE's Revised Proposed Model, addresses the concerns of
        the Court related to grouping and secondary analysis and identifies LEAs COE
        believes are in need of intensive and targeted monitoring.

COE's policymakers reiterate that there is no perfect method to address this issue,
because of the vast differences in size and demographics of the more than 2,200 LEAs
(including charter schools) in California. The difference between large and small districts
presents two concerns: When using percentages to measure performance, smaller
LEAs may be flagged for issues that are actually episodic, while larger LEAs are more
likely to be flagged for more systemic issues. Further, 92% of SWD are served by large
LEAs; however, small LEAs comprise 70% of LEAs in the State.7 CDE's policymakers
are concerned with how to ensure that small LEAs are appropriately included in the

4
  California Department of Education's Focused Monitoring and Technical Assistance
Consultants are assigned geographically and by quality assurance activity to align with
the eleven California County Superintendents Educational Services Association
(CCSESA) regions. A map of the regions is accessible on CDE's Webpage at
https://www. cd e. ca. gov/s p/se/q a/fmtacncnt. asp.
5
  This grouping methodology groups small LEAs by the county for which the LEA is
located, or in the case of a charter school, the county the charter school's authorizing
agency is located. This differs from CDE's current grouping methodology that groups
small LEAs by county, unless the charter school LEA is a member of a charter SELPA.
6
  Because State Performance Plan (SPP) targets used to select LEAs for Targeted
Monitoring are a product of stakeholder engagement, public review and comment,
California State Board of Education review and approval, and ultimately, review and
approval by the federal Office of Special Education Programs, COE did not generate
any models using different targets for SPP Indicators to apply specifically to small LEAs.
7
  CASEMIS December 2018, ages 6-21. Large LEAs served 648,444 of the total SWD
count of 702,413. Small LEAs comprise of 1,581 of the total 2,247 LEAs.


                                                                               Page 3 of 11
        Case 3:96-cv-04179-VC Document 2590 Filed 06/26/20 Page 8 of 16
             Emma C. v. Thurmond et al.; Case No. 96-cv-04179-VC
EXHIBIT 1 -STATE DEFENDANTS' RESPONSE TO ORDER RE FURTHER FILINGS
    ON SELECTION OF SMALL DISTRICTS FOR MONITORING (DKT. 2584)

selection and monitoring process without redirecting resources that could be better used
for LEAs with larger numbers of low-performing students, as the performance of the 8%
of SWD served by small LEAs is not comparative to the performance of the other 92%
of SWD served by large LEAs. COE has a limited number of resources and cannot
conduct an intensive review of every LEA in the State annually.

In the following sections, COE provides its revised proposed model to address the
Court's concerns shared during the June 2020 hearings and outlined in the June 18,
2020 Order (0kt. 2584). Due to time constraints, this model and the findings
summarized below utilized existing statistical software programs 8 used in CDE's
previous submission. (0kt. 2545). The State further analyzed this model for the State to
use in future monitoring activities, and applied to the selection for the Intensive
Monitoring - Preschool Age and Targeted Monitoring - Performance monitoring
activities. 9 CDE's policymakers believe that this revised proposed model applies rational
methodologies for analyzing small LEAs and is therefore compliant with federal law.

Revised Proposed Model

The Court expressed concerns with CDE's methodology to group and disaggregate
individual small LEAs to identify and select for targeted and intensive monitoring in
performance indicators. CDE's current methodology for selecting small LEAs for
intensive monitoring is a multi-step process. At a high level, the process components to
analyze, identify, and select LEAs as follows, and apply to selection for both intensive
and targeted monitoring:

    •   Gather requisite data for each indicator
    •   Categorize by age
    •   Determine LEA size by count of SWD
    •   Group small LEAs
    •   Apply data calculations for each indicator

8
  COE created the models presented here with existing statistical software programs
and used school year 2018-2019 data. COE expects two changes in the next monitoring
year, but these changes were not incorporated in the models including in this filing due
to time constraints: 1) for Intensive Monitoring - School Age , COE will replace Indicator
5c in favor of Indicator 5b to measure school age least restrictive environment (LRE)
(See Dkt. 2563 at p. 3); and 2) Students age 5 and served in Kindergarten will be
included in Indicator 5, school age LRE. These students were previously included in
Indicator 6, preschool age LRE. OSEP has proposed incorporating these students in
Indicator 5, school age LRE, but as of this date, OSEP has not issued final guidance.
9
  This submission only addresses selection of small LEAs for Intensive Monitoring -
Preschool Age, Intensive Monitoring - School Age, and Targeting Monitoring -
Performance. The proposed selection methodologies would not affect CDE's selection
with respect to the other monitoring activities discussed in its January 31, 2020 Further
Phase 2 Submission (0kt. 2545).

                                                                             Page 4 of 11
         Case 3:96-cv-04179-VC Document 2590 Filed 06/26/20 Page 9 of 16
               Emma C. v. Thurmond et al.; Case No. 96-cv-04179-VC
  EXHIBIT 1 -STATE DEFENDANTSJ RESPONSE TO ORDER RE FURTHER FILINGS
      ON SELECTION OF SMALL DISTRICTS FOR MONITORING (DKT. 2584)

     •    Rank Performance
               oIntensive: Decile, sum rank scores, and calculate percentage
               oTargeted: SPP Targets/Dashboard/Sped student rate
     •    Initial
               identification
               oIntensive: Order percent low to high, select bottom 10% (and same
                scoring)
             o Targeted: Met criteria
     •    Secondary analysis for small LEA groups

  CDE's revised proposed model retains the definition of a small LEA-fewer than or
  equal to 100 SWD -- and leverages the same processes that CDE proposed in its
  January 31, 2020 Further Phase 2 Submission. (0kt. 2545). However, this model
  proposes to group small LEAs randomly, bifurcate small LEA groups and large LEAs,
  and then apply the data calculations, and alter the secondary selection to require
  individual small LEAs in selected small groups to meet half of the criteria instead of just
  one of the criteria.

  Grouping

  CDE's revised proposed model would replace the current methodology of grouping by
  county and charter SELPAs with randomized grouping. Grouping small LEAs randomly
  evens out the size of both the small LEA group and the total SWD count contained
  therein. This change addresses the Court's concern regarding El Dorado County
  Charter SELPA--that CDE's previous grouping methodology resulted in one group of
  338 small charter LEAs, totaling 13,457 SWD, and another small LEA group of two
  small LEAs, totaling 44 SWD.

  Under the revised proposed model, each iteration will generate a new group of LEAs
  with varying total SWD counts. Figure 1 below displays the results of CDE's proposed
  randomized grouping methodology of small LEAs for Intensive Review - School Age
  two separate times, as well as the results of COE current grouping method.

                                           Figure 1

                                                           Small LEA Groups
                                                    # of Individual         # of Individual
                                                    Small LEAs in           Small LEAs in
                    # of Small   Large      Min     the Small LEA    Max    the Small LEA
                     Groups      LEAs      SWD        Group with     SWD      Group with
                                                       minimum                maximum
                                                      SWDsize                 SWDsize
Current
            62 Groups             666       44             2           13,457         338
Methodology



                                                                                Page 5 of 11
       Case 3:96-cv-04179-VC Document 2590 Filed 06/26/20 Page 10 of 16
                Emma C. v. Thurmond et al.; Case No. 96-cv-04179-VC
  EXHIBIT 1 - STATE DEFENDANTS' RESPONSE TO ORDER RE FURTHER FILINGS
      ON SELECTION OF SMALL DISTRICTS FOR MONITORING (DKT. 2584)

                                                           Small LEA Groups
                                                    # of Individual         # of Individual
                                                    Small LEAs in           Small LEAs in
                # of Small       Large     Min      the Small LEA    Max    the Small LEA
                  Groups         LEAs      SWD        Group with     SWD      Group with
                                                       minimum                maximum
                                                       SWDsize                 SWDsize
Random
Grouping
             60 Random
Methodology                       666       658            26           1,052           27
             Groups
- First Data
Outout

Random
Grouping    60 Random
Methodology Groups                666       773            26           1,052           27
- Second
Data Output

  With respect to this proposed grouping methodology, COE discovered one issue for
  which it proposes a solution. That issue arises because COE modeled the random
  grouping of small LEAs with a pre-determined count of 60 groups. Using a pre-
  determined count of small LEA groups worked when modeling potential small LEA
  selection for Intensive Monitoring - School Age and Targeted Monitoring, but not for
  Intensive Monitoring - Preschool Age, as there are only 281 small LEAs in the preschool
  age category. COE proposes using a percentage to identify the count of small LEA
  groups instead of a static number of groups. The proposal stems from the State's desire
  to apply the random grouping methodology to the small LEAs included under Intensive
  Monitoring - Preschool Age activity, which only consist of 281 small LEAs. Using a
  percentage, as opposed to a static number of 60 groups, ensures that no matter the
  total number of small LEAs, small LEA groups can be formed with at least 100 SWO.

  Secondary Analysis

  COE's current methodology applies a secondary analysis to small LEAs contained in a
  group. The application of this secondary analysis ultimately determines whether
  individual small LEAs are selected for further monitoring activities. As part of its revised
  proposed model, COE proposes to change its secondary selection methodology to
  require an individual small LEA to meet half of the criteria, as opposed to just one of the
  criteria.

  To illustrate this proposed methodology, COE again used existing statistical software
  programs for Intensive Monitoring - School Age and the secondary criteria used to
  select for that activity. COE notes that this proposed methodology would also apply to


                                                                                 Page 6 of 11
                Case 3:96-cv-04179-VC Document 2590 Filed 06/26/20 Page 11 of 16
                     Emma C. v. Thurmond et al.; Case No. 96-cv-04179-VC
        EXHIBIT 1 -STATE DEFENDANTS' RESPONSE TO ORDER RE FURTHER FILINGS
            ON SELECTION OF SMALL DISTRICTS FOR MONITORING (DKT. 2584)

        selection for Intensive Monitoring - Preschool Age and Targeted Monitoring -
        Performance.

        In the current methodology, there are six secondary criteria applied to individual small
        LEAs when a small LEA group is identified:

            •    No students proficient in English Language Arts assessment
            •    No students proficient in Math assessments
            •    No students in regular class 80% or more
            •    Any student in separate schools and placement10
            •    Any student suspended
            •    Any student identified as chronically absent

        Building upon the first proposed change, COE modeled the proposed secondary
        selection model by grouping small LEAs randomly. Instead of joining the 60 random
        small LEA groups with the 666 large LEAs, and then applying the data calculation to
        decile and rank performance, small LEA groups and large LEAs would remain separate.
        The same data calculations for each indicator would then be applied, and the results
        decile-ranked and summed, and a percentage calculated for each small LEA group and
        large LEA. As it does in COE's current methodology, COE identifies the bottom 10%11 of
        small LEA groups and large LEAs for Intensive Monitoring - School Age. Because this
        model would separate small LEA groups from large LEAs, COE identified the bottom
        10% in each of those two categories.

        COE applied its proposed secondary selection to the nine small LEA groups identified
        as the poorest performing across the six indicators. In total, 69 individual small LEAs
        met the criteria to be selected for Intensive Monitoring - School Age. Figure 2 below
        displays the results of this model.




        °
        1
           COE will replace Indicator 5c in favor of Indicator 5b to measure school-age least
        restrictive environment (LRE). (See 0kt. 2563 at p. 3). However, current statistical
        software programs were used for these analyses, as COE has not yet revised its
        measurements as part of the replaced indicator.
        11
           COE notes that because it retained the process to identify the bottom 10% and any
        same scoring small LEA groups and large LEAs for identification for further monitoring,
        9 (and not the expected 6) small LEA groups are identified as poorest performing in this
        particular model.

                                                                                     Page 7 of 11



----   -----
    Case 3:96-cv-04179-VC Document 2590 Filed 06/26/20 Page 12 of 16
              Emma C. v. Thurmond et al.; Case No. 96-cv-04179-VC
EXHIBIT 1 · STATE DEFENDANTS' RESPONSE TO ORDER RE FURTHER FILINGS
    ON SELECTION OF SMALL DISTRICTS FOR MONITORING (DKT. 2584)

                                        Figure 2

                                                     Final Results of Selection

                                               Groups of     Individual
                   # of Small                                                Large
                                Large LEAs       Small         Small
                    Groups                                                    LEAs
                                                 LEAs          LEAs

    Current        62 Groups         666            1             2            82
  Methodology
   Meet 3 out      60 Random        666             9            69            70
   of 6 criteria     Groups



This methodology-random grouping, separate analyses and ranking of small LEAs and
large LEAs, and using the alternative secondary selection criteria requiring a small LEA
to meet three of the six-is a feasible option for the State. As displayed above in Figure
~. it identifies approximately the same number of small LEAs and large LEAs for
Intensive Monitoring - School Age, but far more small LEAs than were selected using
CDE's current methodology. There is one particular drawback with this secondary
selection: this methodology may overlook LEAs who are the lowest-performing at only
one or two out of the six indicators. However, the purpose of the Intensive Monitoring
activities is to identify the worst performing LEAs in the State over a number of
indicators. As such, the poorest performers would need to show poor performance over
more than a single indicator. Additionally, those small LEAs identified as poor
performers in a single indicator would likely be identified for Targeted Monitoring -
Performance. This revised proposed model, however, may not necessarily select,
during a given year, an overall poor performing small LEA within a random group of high
performers. Nevertheless, all LEAs, regardless of size, would still be monitored in
targeted review of compliance.

Alternative Option - Cyclical Monitoring of Small LEAs
While the COE believes its revised proposed model is rational and therefore legally
compliant, COE's policymakers describe below an alternative option that they believe is
rational and would also be legally compliant, to the extent that the Court remains
concerned with methodologies involving grouping of small LEAs for selection for further
monitoring.

In this proposed alternative, COE would retain the methodology for selecting large LEAs
(those with more than 100 SWD) as previously proposed and discussed during these
proceedings. However, COE would use a cyclical monitoring approach toward small
LEAs, by which it would to randomly select 500 of the total 1500 small LEAs annually



                                                                            Page 8 of 11
     Case 3:96-cv-04179-VC Document 2590 Filed 06/26/20 Page 13 of 16
             Emma C. v. Thurmond et al.; Case No. 96-cv-04179-VC
EXHIBIT 1 -STATE DEFENDANTS' RESPONSE TO ORDER RE FURTHER FILINGS
    ON SELECTION OF SMALL DISTRICTS FOR MONITORING (DKT. 2584)

and conduct a monitoring activity on those small LEAs. 12 For the small LEAs randomly
selected for review in a given year, COE could review student files, performance
information, and policies and procedures, and, if COE found noncompliance and/or
performance issues, it would require such LEAs to complete an improvement plan
and/or corrective actions. As Plaintiffs proposed, such a review of these randomly
selected small LEAs would provide the State an opportunity to gather more in-depth
information from and provide support to LEAs based on their level of need. (Dkt. 2568).
Because this is a monitoring activity, the State anticipates providing further details on
this proposed monitoring activity in Phase 3.

                                        Figure 3

       Year1      I      Year2            I        Year3          I Cycle Begins: Year 1
Total Small LEA Pool for Selection
        1500      I       1000            I        -500           I        1500
Total Small LEAs Selected for review
   Random 500     I Random 500            I   RemaininQ - 500 1   I    Random 500

As shown in Figure 3, above, this methodology would ensure that every small LEA is
subject to a monitoring activity once every three years. The randomization would, as
suggested by Plaintiffs, provide an incentive for small LEAs to maintain high levels of
performance because they might be selected in any given year, i.e., even a small LEA
is not selected for monitoring in years 1 or 2, it would be assured of selection in year
3. (Dkt. 2568 at 13.)
This methodology would also ensure that all small LEAs are monitored based on their
needs, and in a manner that preserves CDE's available resources to maintain efficacy
in its monitoring activities. As reflected in Figure 4 below, using the current 2019-20
Monitoring year data, the described cyclical monitoring methodology would result in
1,282 total LEAs (large and small) selected for monitoring.

Number of LEAs
Intensive Monitoring - Intensive Monitoring - Targeted Monitoring Targeted Monitoring -
     School Age              Preschool           Performance          Performance
     LarQe LEAs             Larae LEAs            LarQe LEAs          Small LEAs
          82                     28                   674                 500




12
  There may be more or fewer than 500 LEAs selected in year thr,ee depending on how
many total small LEA there are in the state. To ensure all small LEAs are monitored for
performance metrics once every three years, CDE would randomly select 500 small
LEAs in the first year. The next year, CDE will select the small LEAs not selected the
previous year. Finally, in the third year the COE would select the remaining LEAs that
had not been selected in the previous two years.

                                                                             Page 9 of 11
    Case 3:96-cv-04179-VC Document 2590 Filed 06/26/20 Page 14 of 16
              Emma C. v. Thurmond et al.; Case No. 96-cv-04179-VC
EXHIBIT 1 - STATE DEFENDANTS' RESPONSE TO ORDER RE FURTHER FILINGS
    ON SELECTION OF SMALL DISTRICTS FOR MONITORING (DKT. 2584)

Effect on Annual Determination

COE would account for this cyclical monitoring methodology when making annual
performance determinations. As shown in Figure 5 below, an LEA may be considered
"Needs Assistance" if it meets any the following criteria:

                                       Figure 5

Larae LEA                                    Small LEA
Selected for Targeted Monitoring             During Cyclical Monitoring, COE has
(Performance, Compliance, or                 identified performance concerns or
Disproportionalitv)                          noncompliance
Noncompliance associated with                Noncompliance associated with
Complaints                                   Complaints
Noncompliance associated with Due            Noncompliance associated with Due
Process Filings                              Process Filings
                                             Noncompliance with timeliness


As shown in Figure 6 below, an LEAs would be considered "Needs Intervention" if it
meets any the following criteria:

                                       Figure 6

Large LEA                                    Small LEA
Selected for Intensive Monitoring            During Cyclical Monitoring, COE has
(Preschool Age, School Age, or Significant   identified severe performance concerns or
Disproportionalitv)                          noncompliance
Noncompliance identified by COE not          Noncompliance identified by COE not
corrected within one vear                    corrected within one year
Noncompliance associated with                Noncompliance associated with
Complaints not corrected within one vear     Gomolaints not corrected within one vear
Noncompliance associated with Due            Noncompliance associated with Due
Process Filings not corrected within one     Process Filings not corrected within one
year                                         vear
Critical Incident Review                     Critical Incident Review


Summary

CDE's policymakers believe that the revised proposed model discussed above for
selecting small LEAs for targeted and intensive monitoring appropriately addresses
concerns regarding grouping and secondary analysis, is rational, and is therefore
compliant with federal law. To the extent the Court remains concerned about grouping
of small LEAs for purposes of data analysis, CD E's policymakers have also described

                                                                          Page 10 of 11
     Case 3:96-cv-04179-VC Document 2590 Filed 06/26/20 Page 15 of 16
              Emma C. v. Thurmond et al.; Case No. 96-cv-04179-VC
EXHIBIT 1 - STATE DEFENDANTS' RESPONSE TO ORDER RE FURTHER FILINGS
    ON SELECTION OF SMALL DISTRICTS FOR MONITORING (DKT. 2584)

an alternative option involving cyclical monitoring of small LEAs, that COE believes is
also a rational methodology for analyzing the data of small LEAs and therefore is also
compliant with federal law.




                                                                           Page 11 of 11
      Case 3:96-cv-04179-VC Document 2590 Filed 06/26/20 Page 16 of 16




                                   CERTIFICATE OF SERVICE

Case Name:         Emma C., et al. v. Thurmond, et       Case    3:96-cv-04179-VC
                   al.                                   No.

I hereby certify that on June 26, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:
STATE DEFENDANTS' RESPONSE TO ORDER RE FURTHER FILINGS ON
SELECTION OF SMALL DISTRICTS FOR MONITORING (DKT. 2584)
I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system.
I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on June 26, 2020, at Sacramento. California.



                Natalie Quinonez                              Isl Natalie Quinonez
                   Declarant                                        Signature
SA2005 I04070
34191952.docx
